DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-10 and 12-20 in application number 16/584,108.  Claims 16/584,108 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant Remarks
	Applicant’s argument is distinct from the scope of the amended claims.  Applicant argues that “Moore fail[s] to disclose or suggest comparing the payment token (e.g., the alleged payee EPI data) with information associated with the payee EPI data that is both: 1) stored by the payee CSP, and 2) stored within the distributed ledger system.”  Applicant also states that support for the amendment falls within paragraphs 0020 and 0023.  Yet the amendment is indefinite because as presently recited, it is not grammatically clear whether the EPI data is stored in the distributed ledger.  In accordance, with the practice of compact prosecution, Examiner adopts the interpretation with adequate written description in the Specification, that the EPI data is stored in the secure module of the CSP, as depicted in Fig. 1.  
	The Specification support this interpretation.  The present invention stores the EPI data off the distributed ledger in the secure EPI data storage (Fig. 1, 106, 114) (Spec. at 0022); the ledger is used for the payee CSP to determine whether the payer CSP has permission to access the payee’s EPI (Spec. at 0023); when permission is determined at the distributed ledger (see both by the payee CSP and the distributed ledger system.
35 U.S.C. 103 Rejection
	Limitation 1.4, as amended, presents the step of the payer CSP validating the EPI data received from the payee CSP by comparing the payee EPI data with information associated with the payee EPI data that is stored by the payee CSP into the distributed ledger system.  information associated with the payee EPI data is the hash of the data.  See Spec. at 0023 (“CSP 112 receives the sensitive information, verifies the data validity against the hash from the distributed ledger 108, and transmits all required information to payer 110.”) (emphasis added).
	This step is precisely what MOORE disclose at paragraphs 0106-0109 because MOORE discloses comparing the security token included in the transaction payment with the corresponding security token present in the blockchain ledger entry.  MOORE at 0106 (“[T]he digital business management system application 209 submits a transaction payment signed with security token.”).  Then “the digital business management system 130 adds an entry to the blockchain ledger for the transaction payment submission signed with the security token.”  MOORE at 0107.  Thus, it is the digital business management system, which is the element of MOORE mapped to the recited payee device throughout the independent claim rejection, that “adds the entry to the blockchain ledger . . . signed by the digital security token.”  This is equivalent to the recitation to the recited information associated with the EPI data that is stored by the payee CSP into the distributed ledger system; the signature with the security token is the hash, and the hash is compared.

	Lastly, Applicant has not addressed the “Claim Interpretation” remarks with respect to functions recited as performed by the payee CSP when the claimed computer implemented device is performed by the payer CSP; similarly at independent claims 9 and 18, the payer CSP is claimed as a device.  The only device within Fig. 1 that performs the steps of receiving with both the payer CSP and payee CSPs is the distributed ledger 

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  After applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected.  See MPEP 2173.02(I) (citing In re Packard, 751 F.3d at 1310 (Fed. Cir. 2014)).
	Regarding claim(s) 1-10 and 12-20, independent claims 1, 9, and 18 recite the limitation:
1.4		validating, by the payer CSP using a distributed ledger system, that the payee EPI data received is accurate based on comparing the payee EPI data with information associated with the payee EPI data that is stored by the payee CSP into the distributed ledger system;
comparing the payee EPI data with information associated with the payee EPI data that is stored by the payee CSP into the distributed ledger system; i.e. that the recited payee EPI data is stored in the distributed ledger.  Alternatively, it can be read as comparing the payee EPI data with information associated with the payee EPI data that is stored by the payee CSP into the distributed ledger system; i.e. the information associated is stored in the distributed ledger but not the EPI data itself.  The confusion arises because of the repetition of the word with without punctuation.  Read as one clause, the first with is operable with comparing, such that the EPI data is compared with the associated information.  The second recited with that then is associated with the payee EPI data, such that without accompanying punctuation, it can be read as the EPI data being stored in the distributed ledger.  Therefore claims 1, 9, and 18, are found indefinite, and claims 1-10 and 12-20 stand rejected under 35 U.S.C. 112(b). 

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-Grant Publication US 2020/0342394 A1 (hereinafter “MOORE”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to with the applicable paragraph number in brackets; bold-type is used to emphasize disclosure.

	Regarding claim(s) 1, 9, and 18 MOORE discloses:
1	A method of securely providing access to sensitive information for a plurality of entities, the method comprising:
9	A payer credential service provider (CSP) comprising: a processor; and a non-transitory computer readable memory storing instructions, that when executed by the processor, cause the CSP to perform a method comprising:
18	A non-transitory computer readable medium storing instructions, that when executed by a processor cause the processor to perform a method comprising:
[0076] FIG. 3 provides an illustrative schematic representative of user computing entity 110A-110N that can be used in conjunction with embodiments of the present invention. As shown in FIG. 3, a user computing entity 110A can include an antenna 312, a transmitter 304 (e.g., radio), a receiver 306 (e.g., radio), network interface 320, and a processing element 308 that provides signals to and receives signals from the transmitter 304 and receiver 306, respectively.

1.1		receiving, by a payer credential service provider (CSP) from a payer, a request for payee electronically protected information (EPI);
[0088] The process 500 illustrates example operations performed by the digital business management system 130 for adding one or more product data objects to the ledger database 150. . . .The process 500 starts at step 501 where the digital business management system application 209 receives a data object upload request from the user computing entity 110A. In some embodiments, the digital business management system 130 provides an interface for receiving the data object upload request (e.g., properties of the product data object in the form of user input).
MOORE at 88 (disclosing the “user computing entity 110A” as the recited payer credential service provider (CSP); a user sends a request to the user computing entity to interact with the server-side of a digital management system through an interface on the user computing entity 110A).
Claim Interpretation: (I) The payer is not described in the Specification as a device of any kind, and the claim itself is directed to the payer CSP.  Even if a conclusion is drawn that the payer and payee are sufficiently described as devices in the Specification in view of Fig. 1, element 110, the Specification should not be imported to limit the claims.  (II) The Specification, with respect to the term electronically protected information (EPI)—and specifically the type of information stored as EPI—provides no clear lexicographic definition or a description of a preferred embodiment that would displace the ordinary and customary meaning given to the term by those of ordinary skill in the art.  MPEP 2111.01(II).  Where EPI is described in the Specification, it is only in relation to the EPI being stored in a secure “datastore” of the CSP.  Spec. at 22 (“The CSP 112 places certain information, such as the name of the payer 110 into the distributed ledger 108. In an embodiment, sensitive information, such as the payer 110 tax information contained in the recited electronically protected information is given no meaning other than that it is data, stored electronically as described at ¶ 22.  In other words, there is no limiting embodiment or lexicographic definition for what type of information, whether it be payment data or product data or otherwise, stored as EPI.
1.2		transmitting, from the payer CSP to a payee CSP, a request for payee EPI, wherein the payee CSP validates, using a distributed ledger system, whether the payer has permission to request the payee EPI;
C. Purchase Transaction Event [0102] FIG. 6 further illustrates the product purchasing process. In some embodiments, the B2B product buyer purchases the product via a buyer mApp as depicted in steps 605A and 605B using a B2B wallet (e.g., digital wallets, eWallets, etc.). In some embodiments, the B2B wallet can be embodied as software configured to be stored and executable via a B2B user's smart phone and configured for executing a purchase electronically. In an example embodiment, the digital business management system 130 receives a purchase transaction event identifying one or more products for purchase via corresponding data object profile identifier(s). The purchase transaction comprises information related to the purchase details (e.g., price, quantity, promotions applied, etc.) and payment details (e.g., payment token associated with the B2B product buyer). The digital business management system processes the purchase transaction event once the payment details are approved and verified. The purchase transaction event is recorded by the blockchain ledger using the associated data object profile identifier.
MOORE at 101-02 (disclosing the payer CSP as the user computer entity with B2B wallet as transmitting a ”purchase transaction” received by the digital business management system, payee CSP.).
[0104] D. Token Payment Process [0105] FIG. 9 illustrates a B2B wallet payment process 900. B2B wallet 901 is associated with at least two clients (e.g., businesses) each with their own id token (e.g., security token) used to authenticate the client. When executing a purchase using B2B wallet 901 with the digital business management system 130, the digital business management system 130 implements a token provisioning process using collaborative trust 902. Example process steps in the token provisioning process using collaborative trust 902 include steps 801-810 of FIG. 8. In such embodiments, collaborative trust refers to using a decentralized, immutable, and transparent ledger for all B2B transactions. The ledger serves as a spreadsheet of all iCommerce B2B transactions. With a decentralized ledger, there is no one entity/server system that monitors iCommerce B2B accounts, and instead there are a plurality of computing entities independently track of all the transactions. The plurality of computing entities communicate with each other to ensure that they all have recorded the same transactions and made the same conclusions. No one single computer is capable of storing manipulates data within the decentralized ledger for the gain of the computer owner, the other “nodes” or computers in the collaborative trust system would not validate the manipulated data, and thus would not be stored within the decentralized ledger. Using said collaborative trust, embodiments of the B2B collaborative industrial internet e-commerce marketplace infrastructure can verify the B2B user so that the B2B user can securely submit transactions, access and/or update the ledger, etc. As a result, the B2B collaborative industrial internet e-commerce marketplace infrastructure authenticates and validates the trustworthiness of a given B2B user.
MOORE at 104-05 (disclosing the “Purchase Transaction Event” as it occurs once received at the digital business management system, payee device, where the distributed ledger is used to “verify the B2B user”; both the B2B Wallet and the digital business system are connected to the distributed ledger network as nodes).
Claim Interpretation: (I) The wherein clause, following the positively recited step implemented by the payer CSP, does not receive patentable weight (wherein the payee CSP validates, using a distributed ledger system, whether the payer has permission to request the payee EPI), because the wherein clause recites a step performed by the payee device, but the claim is directed to a method performed by the payer device.  This conclusion of lack of patentable weight also applies to independent claims 9 and 18, because these claims are directed to the payer device itself, and not the payee device. (II) Examiner finds support in the Specification for using a distributed ledger at ¶ 33: “At step 610, the payer CSP verifies the EPI data against the hash stored on the distributed ledger then sends the payee EPI data to the payer in step 612.”
receiving, by the payer CSP, payee EPI data from the payee CSP;
[0106] Returning to FIG. 9, the digital business management system 130 implements the token acceptance process using collaborative trust 903. Steps included in embodiments of the token acceptance process using collaborative trust 903 is shown in FIG. 8, wherein step 808 includes requesting a token, step 809 includes provisioning a token, and step 810 includes pushing a token. Using the eSE, the digital business management system application 209 submits a transaction payment signed with security token. See step 811 of FIG. 8. This step is similar to steps 3 and 4 of FIG. 7 of using a trust token (e.g., security token) without PII data; and pushing the payment token from the token vault. The token vault stores payment tokens.
MOORE at 106 (disclosing the “token vault” as the secure EPI datastore of the payee CSP; the security token signs the transaction and the payment token is pushed from the token vault to the user computing entity that acts as the payer CSP).
1.4		validating, by the payer CSP using a distributed ledger system, that the payee EPI data received is accurate based on comparing the payee EPI data with information associated with the payee EPI data that is stored by the payee CSP into the distributed ledger system;
[0107] Returning to FIG. 8, step 812 includes processing the transaction using blockchain. For example, the digital business management system 130 adds an entry to the blockchain ledger for the transaction payment submission signed with the security token. To prevent modification of the blockchain ledger entry, the digital business management system 130 may require a cryptographic hash of the previous block combined with the current block to prevent changes to the blockchain ledger.
[0108] In step 813, the block is a record that confirms that the transaction has been paid (e.g., the transaction payment is stored as part of the blockchain). These steps are similarly shown in FIG. 9. In FIG. 9, the eSE chip is verified as depicted in step 904. The payment token is presented and signed by the digital business management system mApp as depicted in step 905.
MOORE at 0108 in view of Fig. 9 (depicting “B2B Client 1” at a payment device with “ID Token,” at element 901, with the flow diagram proceeding to 905 and the provisioning of the payee EPI data, received by the payer CSP; this is using a distributed ledger as that is the origin of the signature in the distributed ledger collaborative trust system; this is cited above at ¶ 105, second limitation 1.2).
MOORE at 0106 (“[T]he digital business management system application 209 submits a transaction payment signed with security token.”) (disclosing the  signature by “security token” as the signed hash that will be compared between the transmitted payment token, EPI data, and the same signed hash in the distributed ledger).
MOORE at 0107 (“[T]he digital business management system 130 adds an entry to the blockchain ledger for the transaction payment submission signed with the security token.”) (disclosing that the “digital business management system,” mapped to the recited payee device throughout this action, is the device that stored into the hash signed by the security token as the recited additional information).
Claim Interpretation:  (I) Examiner interprets the above limitation, found indefinite under 35 U.S.C. 112(b), as reciting the payee EPI data to be stored at the CSP in accord with Fig. 1 Secure EPI Storage (106, 114).  The opposite interpretation, in view of the grammatical ambiguity, that the payee EPI data is in the distributed ledger itself, has inadequate written description. See Spec. at 0020-23.  Examiner adopts the interpretation consistent with adequate written description.  See MPEP 2173.06 Practice Compact Prosecution (“The goal of examination is to clearly articulate any rejection early in the prosecution process so that the applicant has the chance to provide evidence of patentability and otherwise reply completely at the earliest opportunity.”).  (II) Functional steps performed by the recited payee device still do not receive patentable weight, are non-limiting to the scope, as described in the Non-Final Action payee device, that the payee device stored . . . into the distributed ledger system, but the claim is directed to a method performed by the payer device.  
1.5		and sending, by the payer CSP, the payee EPI data to the payer.
MOORE at 108 in view of Fig. 9 (disclosing a computing entity associated with the payer and the B2B wallet application functioning as the system that communicates with the digital business management system; i.e. the payer receives the token, EPI data on the device, via the wallet application, the payer CSP, from the payee CSP).
	MOORE discloses a B2B system involving a digital business management system, at least a first client with user device and B2B wallet, such that the digital business management system and the B2B wallet are connected to the distributed ledger by network, and can use the distributed ledger to validate access, by signing transactions with security tokens, and generating payment tokens.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiments of MOORE as cited above, to only perform the disclosed receiving, transmitting, validating, and sending steps, involving the user computing entity, B2B wallet, digital business management system, and distributed ledger, to arrive at the claims of the present application.  This is because the system of MOORE will perform the same when implementing those receiving, transmitting, validating, and sending steps, individually, as those steps are performed in combination with the B2B system of MOORE, as a whole.  Therefore claims 1, 9, and 18 are rendered obvious by MOORE.

	Regarding claim(s) 2, 10, and 19, MOORE discloses: the method of claim 1 further comprising:
receiving, by the payer CSP, a request to create a user identification, password, and profile data from the payer;
[0089] In some embodiments, the digital business management system 130 issues user computing entity 110A a security identification token (e.g., trust security token or other authentication credential) for use in the blockchain based ledger to establish a trusted history of the B2B user's transactions. In this case, the digital business management server 140 provides the digital business management system application 209 and upon activation of the digital business management system application 209 by the user of the user computing entity 110A, provides a login interface that facilitates entering a valid username and password. As shown in FIG. 7, step 1, the username/login name and password are transmitted at the app level to claim ownership to the digital business management server 140 which in turn, authenticates the entered username and password.
MOORE at 89.  (disclosing the “activation” of the application on the user device by the input of a valid user name and password through the login interface).
2.2		and submitting the payer profile data to the distributed ledger system.
In step 508, the iCommerce network hub 402 may then update the ledger with an immutable ledger entry based at least in part on the data object upload request and the data object profile identifier (e.g., step 602 of FIG. 6: upload product to product ledger and setup pricing).
MOORE at 99 (disclosing the profile identifier as updated with respect to the data sent in the user’s data object upload request).
	MOORE does not explicitly disclose the step of a user making a request to the payer CSP, embodied in MOORE as the user-side application and server, to create an account password.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the user “activation” of the application on the user device by inputting a valid username and password through a user interface, would have involved a login request to create the username and password between the user and a user device.  Therefore claims 2, 10, 11, and 19 are rendered obvious by MOORE.

	Regarding claim(s) 3 and 12, MOORE discloses:
3		The method of claim 1 further comprising:
3.1		sending, by the payer CSP, payer profile data and a request for access approval to the payee CSP, wherein the payee CSP validates, using a distributed ledger system, that the payer needs access to request the payee EPI;
[0102] FIG. 6 further illustrates the product purchasing process. In some embodiments, the B2B product buyer purchases the product via a buyer mApp as depicted in steps 605A and 605B using a B2B wallet (e.g., digital wallets, eWallets, etc.). In some embodiments, the B2B wallet can be embodied as software configured to be stored and executable via a B2B user's smart phone and configured for executing a purchase electronically. In an example embodiment, the digital business management system 130 receives a purchase transaction event identifying one or more products for purchase via corresponding data object profile identifier(s). The purchase transaction comprises information related to the purchase details (e.g., price, quantity, promotions applied, etc.) and payment details (e.g., payment token associated with the B2B product buyer). The digital business management system processes the purchase transaction event once the payment details are approved and verified. The purchase transaction event is recorded by the blockchain ledger using the associated data object profile identifier.
MOORE at 102 (disclosing the payer profile data as sent with the purchase transaction event).
3.2		approving, by the payee CSP, access to the payee EPI;
[0103] In some embodiments, the digital business management system 130 accesses the ledger database 150 for the particular data object using the data object profile identifier. Additionally, the digital business management system 130 accesses the ledger database 150 for the particular data object using the B2B user's profile identifier. The digital business management system 130 can then identify the one or more master metadata tags stored in the ledger and associated with the particular data object. The ledger is updated with the purchase transaction event.
MOORE at 103 with 102 (as cited above) (disclosing the approval step as performed using the profile identifier via access to the distributed ledger).
and receiving, by the payer CSP, the payee EPI from the payee CSP.
[0106] Returning to FIG. 9, the digital business management system 130 implements the token acceptance process using collaborative trust 903. . . . Using the eSE [electronic secure element], the digital business management system application 209 submits a transaction payment signed with security token. See step 811 of FIG. 8. This step is similar to steps 3 and 4 of FIG. 7 of using a trust token (e.g., security token) without PII data; and pushing the payment token from the token vault. The token vault stores payment tokens.
MOORE at 106 (disclosing the “token vault” as the secure EPI datastore of the payee CSP; the security token signs the transaction and the payment token is pushed from the token vault to the user computing entity that acts as the payer CSP).
	Therefore claims 3 and 12 are rendered obvious by MOORE.

	Regarding claim(s) 4 and 13, MOORE discloses: the method of claim 3 wherein
4.1		the access approval from the payee CSP is provided through the distributed ledger system.  
MOORE at 104-05 (as cited at claim 1) (disclosing the “Purchase Transaction Event” as it occurs once received at the digital business management system, payee device, where the distributed ledger is used to “verify the B2B user”; both the B2B Wallet and the digital business system are connected to the distributed ledger network as nodes).
	Therefore claims 4 and 13 are rendered obvious by MOORE.

	Regarding claim(s) 5 and 14, MOORE discloses: the method of claim 1 further comprising:
5.1		receiving, by the payer CSP, a notification, through the distributed ledger system, that a payee has updated its data at the payee CSP. 
Such updates are provided as transaction data objects, which may be provided immediately in response to some change (e.g., purchase order is created in the external commerce channel 120A) or batched and provided at defined intervals (e.g., hourly, nightly, etc.). These updates are identified by their associated transaction data object identifier.
MOORE at 114 (disclosing the notification through the distributed ledger as transaction data objects).
	Therefore claims 5 and 14 are rendered obvious by MOORE.

	Regarding claim(s) 6, 15, and 20, MOORE discloses: the method of claim 1 wherein
6.1		at least a first part of the payee EPI data is stored in a secure database at the payee CSP.
[0056] FIG. 4 illustrates an example digital business management iCommerce infrastructure platform 400 comprising a digital business management iCommerce infrastructure 401. The digital business management iCommerce infrastructure 401 represents the software environment supporting the intended business functionality for the selected various service offerings. The digital business management iCommerce infrastructure 401 includes an iCommerce network hub 402 that is connected to a plurality of applications, services, and platforms including, for example, iCommerce product application (app) 403, virtual hardware security module (vHSM) key management 404, cash management platform 405, and blockchain 406.
[0092] Returning to FIG. 5, after the user is authenticated, the digital business management system application 209 may request a trust security token from the vHSM key management 404 as shown in step 503. In response, the vHSM key management 404 may issue the trust security token to the digital business management system application 209 as shown in step 504. Pushing the trust token to the app level to claim ownership is also shown in FIG. 7, step 2. In step 505 of FIG. 5, the digital business management system application 209 may transmit the data object upload request with the trust security token, wherein the data object is encrypted with a public key associated with the user."

	Therefore claims 6, 15, and 20, are rendered obvious by MOORE.

	Regarding claim(s) 7 and 16, MOORE discloses: the method of claim 6 wherein
7.1		at least a second part of the payee EPI data is stored in the distributed ledger system.
In an example embodiment, receiving the product information from the B2B user 409 may comprise enabling B2B users 409 to upload product images and product information to the industrial iCommerce website 410 in connection with the digital business management iCommerce infrastructure 401. Because of the decentralized nature of the digital business management iCommerce infrastructure 401, product ledger information is stored in cloud memory by authentication tokenization.  [0063] In some examples, the iCommerce product app 403 may store the product images and product information in the ledger database 150 using the iCommerce product ledger DAL 408 which acts as a logical entity between the iCommerce product app 403 and the ledger database 150. In some examples, the ledger database 150 may also comprises a variety of additional product data representative of transaction history. For example, the ledger database 150 may comprise data related to payment information, transactions, refunds, expirations, statistics, and/or other data.
MOORE at 62-63 (disclosing the product ledger information, e.g. profile data, as stored by “authentication tokenization” on the distributed ledger).
	Therefore claims 7 and 16,, are rendered obvious by MOORE.

	Regarding claim(s) 8 and 17, MOORE discloses: the method of claim 1 wherein
8.1		the distributed ledger system is a blockchain system.
[0089] In some embodiments, the digital business management system 130 issues user computing entity 110A a security identification token (e.g., trust security token or other authentication credential) for use in the blockchain based ledger to establish a trusted history of the B2B user's transactions.



Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JOHNSRUD US 20170243209 A1 
[0005] In some embodiments, determining whether the user is authorized to conduct the payment transaction comprises accessing payor authorization preferences comprising a list of one or more identities authorized to use the payor account and authenticating the user's identity to the payor authorization preferences. In some of these embodiments, authenticating the user's identity comprises receiving authentication credentials from the user and comparing them to the payor authorization preferences. In others of these embodiments, authenticating the user's identity comprises determining a level of authentication required for access to the payor's account based on the payor authorization preferences; requesting authentication credentials based on the level of authentication required; and receiving authentication credentials from the user and comparing them to the payor authorization preferences.
[0069] FIG. 7 is a combined flowchart and diagram illustrating a process and system for using a block chain distributed network for granting user access and/or data usage in process data network in accordance with embodiments of the invention. A merchant point of sale system 720 is operatively connected with the blockchain distributed network 710, which includes or is operatively connected with one or more validating node(s) 740. The blockchain 710 may also be operatively connected with a payor financial institution system 730. When a user 705 provides authentication credentials to the merchant point of sale system 720 (or otherwise communicates the credentials to the blockchain, such as directly from the user's device), the system then provides the credentials to the blockchain for validation of the user's identity and authorization for the user to access and use the payor account. 
[0070] FIG. 8 is a flowchart illustrating a method for using a block chain distributed network for granting user access and/or data usage in process data network in accordance with embodiments of the invention. The first step, as represented by block 810, is to receive a transaction record associated with a payment transaction initiated by a user. The record includes transaction data that indicates a payor account owned by a payor entity (which is typically distinct from the user), a payee and/or a transaction amount and/or other information. Next, as represented by block 820, the system accesses a distributed ledger that is updated based on communications from a blockchain distributed network. Finally, as represented by block 830, the system determines, using the distributed ledger, whether the user is authorized to conduct the payment transaction.
BERGNER US 20180262335 A1 
[0067] If, in step 304, the processing server 102 determines that the selected entity was not already claimed or, in step 308, the processing server 102 determines that the entity administrator 108 has the right to claim the entity, then, in step 314, the generation module 220 of the processing server 102 may generate new authentication credentials for the entity, which may then be electronically transmitted, by the transmitting device 224 of the processing server, to the entity administrator 108. The entity administrator 108 may receive the authentication credentials, and use them to log in to the platform. In step 316, the receiving device 202 of the processing server 102 may receive revised credentials (e.g., replacing the temporary password) and other data associated with the entity from the entity administrator, including at least a unique identifier and a public key of a cryptographic key pair. In step 318, the querying module 218 of the processing server 102 may execute a query on the entity database 206 to update the entity profile 208 to update the credentials and store the unique identifier and public key. 
Claim 1: [. . .] electronically transmitting, by a transmitter of the processing server, the authentication credentials included in the respective user profile to each user of the plurality of users using the contact data for the respective user; receiving, by the receiver of the processing server, at least authentication credentials, revised credentials, and a public key of a cryptographic key pair for each user of the plurality of users;
CHANG US 10956973 B1 
[pg. 5, line 18] FIG. 5 shows an exemplary system 500 with optional funding flows for underwriting, smart contract and the distributed ledger, in two parts (FIGS. 5A and 5B), to which reference will be made simultaneously. The system process starts with the funding request by requester (supplier or buyer) in stage 502. The information of the invoice, financials and transaction data is optionally and preferably loaded from the P2P system or from the B2B eCommerce system by API to the funding marketplace server in stage 504. This information may optionally be derived from the supplier/buyer database or may optionally be loaded from the P2P or B2B eCommerce system directly to the supplier/buyer 
FLITCROFT US 20080120238 A1
[0057] Corporate purchasers may wish to provide functionality to schedule the settlement of a card transaction with the supplier. The buyer uses e-procurement software 62a and can be a member of an exchange 65. The process flow for a deferred payment transaction using a CPN software platform 61 in accordance with the present invention is described below. It is assumed that the issuing bank or other type of authority 64 has reserved a BIN/BIN-Range (BIN meaning Bank Identification Numbers) and the users have been registered on the CPN software platform 61. As shown in FIG. 6, the present invention follows the following data flow: [0058] Step 1: A user interfaces with e-procurement software 62a and/or B2B exchange 65 to place orders with the supplier 63. [0059] Step 2: A request is routed to CPN software platform 61 for a controlled payment number (CPN). The request can be generated by the user through the a purchase browser-based front-end interface or directly from the e-procurement/exchange software 62a, 65. The CPN software platform 61 authenticates the source of the request. Controls included in the request are associated with the CPN on the CPN software platform 61 and the CPN is issued. The CPN is set with a payment-not-approved status.
MCISAAC US 20080222046 A1 
[0068] FIG. 3A shows a transaction in which the buyer system 110 provides a set of information S to the security server system 130. As set forth above the information S includes the buyer's delivery address information, payment information and optionally, information about the item being purchased, such as a stock number, etc. The security server system, which is operated separately from the merchant, is dedicated to collecting the buyer's information and protecting the buyer's information as encrypted documents. In the transaction of FIG. 3A, two .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685